


116 S5030 IS: Unify Nations In Trash Elimination for our Oceans Act of 2020
U.S. Senate
2020-12-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
116th CONGRESS2d Session
S. 5030
IN THE SENATE OF THE UNITED STATES

December 16, 2020
Mr. Coons (for himself, Mr. Graham, Mr. Sullivan, and Mr. Whitehouse) introduced the following bill; which was read twice and referred to the Committee on Foreign Relations

A BILL
To provide for negotiations for the establishment or designation of a trust fund administered by the international community for the prevention and reduction of marine debris, including marine plastic pollution, and for other purposes.


1.Short titleThis Act may be cited as the Unify Nations In Trash Elimination for our Oceans Act of 2020 or the UNITE for our Oceans Act of 2020. 2.DefinitionsIn this Act: 
(1)Appropriate committees of CongressThe term appropriate committees of Congress means— (A)the Committee on Foreign Relations, the Committee on Commerce, Science, and Transportation, and the Committee on Finance of the Senate; and
(B)the Committee on Foreign Affairs, the Committee on Financial Services, the Committee on Natural Resources, and the Committee on Ways and Means of the House of Representatives. (2)Marine debrisThe term marine debris means any persistent solid material that is manufactured or processed and directly or indirectly, intentionally or unintentionally, disposed of or abandoned into the marine environment or the Great Lakes. 
(3)Marine plastic pollutionThe term marine plastic pollution means any plastic material directly or indirectly discarded, disposed of, or abandoned in the marine or coastal environment, including microplastics. (4)MicroplasticsThe term microplastics means small particles or fragments of plastic measuring less than 5 millimeters in diameter.
(5)SecretaryExcept as otherwise specifically provided, the term Secretary means the Secretary of State.  3.Findings; sense of Congress (a)FindingsCongress makes the following findings:
(1)A large portion of the world’s population depends on oceans and marine environments for food security and economic livelihoods. (2)Marine debris, including marine plastic pollution, is a global problem that directly and indirectly threatens marine habitats and species, economic growth, and human health and safety.
(3)Each year, billions of pounds of trash and other pollutants enter the ocean, a large proportion of which is plastic. (4)The increasing production, consumption, and improper disposal of plastic products, including single-use plastic products, contributes substantially to the issue of marine debris.
(5)In 2016, the United States generated the largest amount of plastic waste of any country in the world.  (6)A significant portion of marine debris, including marine plastic pollution, originates from land-based activities, and the movement of such debris has significant impacts on marine environments.
(b)Sense of CongressIt is the sense of Congress that— (1)the United States must improve domestic production, consumption, and end-of-life practices to achieve a comprehensive and sustainable life-cycle system for products;
(2)it is critical to support and enhance the capacity of countries to manage their waste systems and marine and coastal ecosystems sustainably; and  (3)international efforts to enhance the control of the transboundary movements of plastic waste, including the Basel Convention on the Control of Transboundary Movements of Hazardous Wastes and their Disposal, adopted by the United Nations March 22, 1989, and ongoing discussions on potential agreements relating to marine debris, provide meaningful frameworks to reduce marine debris, including marine plastic pollution.
4.Establishment or designation of Trust Fund for Marine Debris and Plastic Pollution
(a)In generalThe Secretary shall seek to enter into negotiations with foreign countries and the United Nations, the International Bank for Reconstruction and Development, the Global Environment Facility, and other relevant international organizations for the purposes of— (1)establishing a new trust fund, or designating an existing trust fund, to serve as the Trust Fund for Marine Debris and Plastic Pollution (in this Act referred to as the Trust Fund); and
(2)establishing an Advisory Board to the Trust Fund in accordance with section 8.  (b)PurposeThe Secretary shall seek, pursuant to negotiations described in subsection (a), to require that the Trust Fund use funds contributed to the Trust Fund to provide support for activities that— 
(1)prevent and reduce marine debris, including marine plastic pollution; and  (2)promote sustainable consumption and production of resources.
(c)Board of Trustees
(1)CompositionThe Secretary shall seek, pursuant to negotiations described in subsection (a), to establish a Board of Trustees for the Trust Fund, to be composed of individuals who— (A)are representatives of the countries that contribute funds to the Trust Fund; and
(B)have knowledge or experience in the fields of marine or environmental sciences, marine debris or marine plastic pollution, sustainable consumption and production of resources, international relations, or international funding programs. (2)United States representativeIf the Board of Trustees is established pursuant to negotiations described in subsection (a), there shall be a United States member of the Board, who shall be appointed by the President, by and with the advice and consent of the Senate, from among individuals who have knowledge or experience described in paragraph (1)(B).
(d)ConsultationsThe Secretary shall conduct negotiations described in subsection (a) in consultation with the Administrator of the United States Agency for International Development, the Secretary of Commerce, the Administrator of the Environmental Protection Agency, the Secretary of the Interior, the Administrator of the National Oceanic and Atmospheric Administration, the United States Trade Representative, the Chief Executive Officer of the United States International Development Finance Corporation, and the heads of such other relevant United States Government agencies as the Secretary considers appropriate. 5.Grant authorities (a)In generalThe Secretary shall seek, pursuant to negotiations described in section 4(a), to provide the Board of Trustees of the Trust Fund with authority to provide grants, including grants for technical assistance and capacity building, for eligible entities to lead and implement effective activities relating to the prevention or reduction of, or education or research and development with respect to, marine debris, including marine plastic pollution, including with respect to the following:
(1)Preventing debris, including plastics, from entering marine environments. (2)Reducing the amount of debris, including plastic pollution, in marine environments.
(3)Reducing the use and improper disposal of single-use plastics and other materials that pollute marine environments.  (4)Encouraging the reuse, recycling, and use of sustainable alternatives to materials, such as plastics, including single-use plastics, and other materials.
(5)Supporting the infrastructure and operation of sustainable waste and recycling systems, including the harmonization of such systems across regions.  (6)Encouraging sustainable standards for product design and manufacturing to maximize reduction, reuse, and recycling of materials.
(7)Supporting the research and development of new sustainable materials and processes that promote a comprehensive life-cycle approach for products.  (b)CoordinationThe Secretary shall seek, pursuant to negotiations described in section 4(a), to require the Board of Trustees, in providing grants for activities described in subsection (a), to coordinate its activities with international organizations, such as the United Nations, the International Bank for Reconstruction and Development, and the Global Environment Facility, national and local governments, civil society, nongovernmental organizations, and the private sector.
(c)PriorityThe Secretary shall seek, pursuant to negotiations described in section 4(a), to require the Board of Trustees, in providing grants under this section, to prioritize awarding grants for activities that would most effectively— (1)reduce the amount of debris, including plastics, that enters marine environments;
(2)encourage practices to improve the sustainable consumption and production of resources and minimize waste generation; and  (3)remove debris, including plastics, from marine environments. 
(d)Eligible entitiesThe Secretary shall seek, pursuant to negotiations described in section 4(a), to establish that entities eligible to receive grants under this section include national and local governments, nongovernmental organizations, and other appropriate interested entities as determined by the Board of Trustees. (e)Prohibition on grants for certain high-Risk activitiesThe Secretary shall seek, pursuant to negotiations described in section 4(a), to prohibit the Board of Trustees from making grants for the purpose of activities that involve incineration or chemical recycling processes that produce fuel as the final product.
6.Criteria and processes for environmental assessments of grant activities
(a)In generalThe Secretary shall seek, pursuant to negotiations described in section 4(a), to require the Board of Trustees of the Trust Fund to develop criteria and processes to assess the environmental impacts, and the impacts on the health and livelihoods of affected communities, of activities funded by grants provided by the Trust Fund. (b)Consultation and availabilityThe Secretary shall seek, pursuant to negotiations described in section 4(a), to ensure that the assessments described in subsection (a) involve consultation with, and are available to— 
(1)all affected groups and stakeholders in local communities where grant activities would occur; and (2)the general public. 
7.Administration
(a)Appointment of an administratorThe Secretary shall seek, pursuant to negotiations described in section 4(a), to require the Board of Trustees of the Trust Fund, in consultation with appropriate officials, to appoint an administrator to manage the day-to-day operations of the Trust Fund. (b)Authority To solicit and accept contributionsThe Secretary shall seek, pursuant to negotiations described in section 4(a), to authorize the Trust Fund to solicit and accept contributions from governments, the private sector, and nongovernmental entities of all kinds.
(c)Accountability of funds and criteria for supportAs part of the negotiations described in section 4(a), the Secretary shall— (1)take such actions as are necessary and within the authority of the Secretary to ensure that the Board of Trustees will have in effect adequate procedures and standards to account for and monitor the use of funds contributed to the Trust Fund, including the costs of administering the Trust Fund; and
(2)seek approval from the Board of Trustees on the criteria that should be used to determine the entities and activities that should receive support from the Trust Fund. (d)Selection of entities and activitiesThe Secretary shall seek, pursuant to negotiations described in section 4(a), to require the Board of Trustees to establish—
(1)standards and criteria for the selection of entities and activities to receive grants from the Trust Fund; and (2)such rules and procedures as may be necessary—
(A)for cost-effective management of the Trust Fund; and (B)to ensure transparency and accountability in the process of awarding grants.
(e)Transparency of operationsThe Secretary shall seek, pursuant to negotiations described in section 4(a), to require the Board of Trustees to ensure full and prompt public disclosure of the proposed objectives, financial organization, and operations of the Trust Fund. 8.Advisory Board (a)In generalThe Secretary shall seek, pursuant to negotiations described in section 4(a), to establish an Advisory Board to the Trust Fund to provide advice and guidance to the Board of Trustees of the Trust Fund with respect to—
(1)the development and implementation of activities to receive support from the Trust Fund; and (2)leveraging contributions to the Trust Fund.
(b)AppointmentsThe Secretary shall seek, pursuant to negotiations described in section 4(a), to require the members of the Advisory Board described in subsection (a) to consist of— (1)a broad range of individuals with experience and leadership in the fields of international development, international finance, sustainable consumption and production of resources, waste management, materials science, marine sciences, and environmental policy; and
(2)representatives of relevant international organizations, such as the United Nations, the International Bank for Reconstruction and Development, and the Global Environment Facility, and nongovernmental organizations with on-the-ground experience addressing marine debris, including marine plastic pollution. (c)Prohibition on payment of compensationThe Secretary shall seek, pursuant to negotiations described in section 4(a), to prohibit any member of the Advisory Board described in subsection (a) from receiving compensation for services performed as a member of the Board, other than travel expenses (including per diem in lieu of subsistence).
(d)United States representativeNotwithstanding any other provision of law (including an international agreement), a representative of the United States on the Advisory Board described in subsection (a) may not accept compensation for services performed as a member of the Advisory Board, except that such representative may accept travel expenses (including per diem in lieu of subsistence), while away from the representative’s home or regular place of business in the performance of services for the Advisory Board. 9.Reports to Congress (a)Annual reports by SecretaryNot later than 2 years after the date of the enactment of this Act, and annually thereafter until the Trust Fund terminates, the Secretary shall submit to the appropriate committees of Congress a report on the Trust Fund that includes—
(1)in the first such report— (A)a description of—
(i)the goals of the Trust Fund; (ii)the activities supported by the Trust Fund during the year preceding submission of the report; and
(iii)private and governmental contributions to the Trust Fund during that year; (B)the criteria that have been established to determine the activities to receive support from the Trust Fund; and
(C)a statement of whether the criteria described in subparagraph (B) are acceptable to the Secretary, the Administrator of the Environmental Protection Agency, and the Administrator of the United States Agency for International Development; and (2)in each subsequent report, a description of each matter specified in clauses (ii) and (iii) of paragraph (1)(A).
(b)Government Accountability Office reportNot later than 4 years after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the appropriate committees of Congress a report evaluating the effectiveness of the Trust Fund that includes— (1)an assessment of the effectiveness of the activities supported by the Trust Fund in preventing and reducing marine debris, including marine plastic pollution; and
(2)an assessment of the merits of the United States continuing to make financial contributions to the Trust Fund. 10.Authorization of appropriations (a)In generalThere is authorized to be appropriated to the Secretary $150,000,000 for each of fiscal years 2021 and 2022 for contributions to the Trust Fund.
(b)Supplement not supplantThe amounts authorized to be appropriated by subsection (a) shall supplement and not supplant any other amounts authorized to be appropriated for bilateral or multilateral activities related to— (1)the prevention or reduction of marine debris, including marine plastic pollution; or
(2)economic development. (c)Certification requirementBefore the initial obligation or expenditure of amounts appropriated pursuant to the authorization of appropriations under subsection (a), the Secretary shall submit to the appropriate committees of Congress—
(1)a certification that adequate procedures and standards have been established to ensure accountability for and monitoring of the use of funds contributed to the Trust Fund, including the use of such funds for the costs of administering the Trust Fund; and (2)an explanation of the basis for that certification.

